Citation Nr: 1538546	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  08-29 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to claimed diabetes and/or psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from August 1982 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for diabetes, hypertension, and psychiatric disorders.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before an Acting Veterans Law Judge in July 2011; however, that Acting Veterans Law Judge subsequently retired and is no longer employed by the Board.  After being informed of her right to another hearing, the Veteran requested another hearing before a different Veterans Law Judge; consequently, she testified at a July 2015 hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims file.

This case was previously the Board in October 2010 and February 2012, when the all three claims were characterized as claims to reopen service connection due to receipt of new and material evidence; the claims were remanded at those times for further development.  The case, after being remanded in May and August 2014 for scheduling of the Veteran's requested second hearing, has been returned to the Board for further appellate review at this time.  

As noted above, the Board previously characterized the diabetes and hypertension claims as claims to reopen service connection due to receipt of new and material evidence; such characterization was in error.  The hypertension claim was initially denied in an April 2006 rating decision, and the diabetes claim was initially denied in a May 2007 rating decision; however, within the one year appeal period after both of those claims were adjudicated, the Veteran submitted additional new and material evidence with regards to both of those claims.  Accordingly, as new and material evidence was received within the one year period following the initial adjudication of those claims, those claims are not properly characterized as claims to reopen, but are rather continuations of those initial service connection claims.  The Board has therefore so characterized those claims as service connection claims, rather than claims to reopen, on appeal.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).

Respecting the psychiatric disorder claim, the Veteran was previously denied service connection for "stress" in a June 1990 rating decision and a "nervous condition" in an October 1998 rating decision; both of those decisions are final, as discussed further below.  In light of the Veteran's averments on appeal particularly that her current psychiatric disorder is the result of stress suffered during military service, the Board concludes that the psychiatric claim currently on appeal is the same claim as denied in the June 1990 and October 1998 rating decisions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (Court specifically addressed the issue of whether the issue on appeal was a new claim or a request to reopen a previously denied claim, which included a new test looking to how broadly the RO adjudicated the scope of the prior claim).  Therefore, the Board's previous characterization of the psychiatric claim as a claim to reopen was appropriate.

The issue of service connection for a psychiatric disorder is considered reopened and that reopened claim and the other service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

New evidence that tends to substantiate the claim of service connection for a psychiatric disorder has been received since a final October 1998 rating decision that denied service connection for that claimed disorder.

CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

Historically, service connection for a psychiatric disorder was denied in a June 1990 rating decision; the Veteran timely disagreed with that rating decision in a July 1990 statement.  The Veteran, however, did not complete the appeal of that issue by submitting a timely substantive appeal, VA Form 9, following the August 1990 statement of the case that addressed that issue.  The Veteran subsequently filed for service connection for a psychiatric disorder again in 1998; the AOJ denied service connection for that claim in an October 1998 rating decision, and the Veteran was informed of that claim the same month.  No notice of disagreement or new and material evidence respecting the psychiatric disorder was received within one year of that October 1998 notification letter.  

As no new and material evidence was received during the appeal period following the October 1998 notification letter, the October 1998 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the October 1998 notification letter, the October 1998 rating decision is final.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2015).  New and material evidence is therefore required to reopen the claim of service connection for a psychiatric disorder.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the October 1998 rating decision, the Veteran has testified in July 2011 and July 2015 Board hearings.  In the most recent hearing, the Veteran indicated that she "witnessed"-over the radio-several airplane crashes during training exercises which sometimes resulted in the death of trainee pilots.  The Veteran further indicated that after moving to Gila Bend Gunnery Base in 1982 following her initial assignment at Tinker Air Force Base, she experienced harassment and other stressful working conditions, as evidenced by her decreased work performance scores.  In light of the preceding evidence, the Board must conclude that new and material evidence which tends to substantiate the Veteran's claim of service connection for psychiatric disorder has been received in this case, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).

ORDER

New and material evidence with respect to the claim of service connection a psychiatric disorder has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.


REMAND

Based on the evidence noted above regarding the Veteran's psychiatric claim, the Board finds that a remand is necessary in order to afford her a VA examination that addresses what psychiatric disorder she currently has and whether such is related to any stressful events/harassment that may have occurred in service.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

On remand, the Veteran should be asked to give more specific information regarding stressful events that she suffered during service.  This information should include the names and ranks of the pilots that she heard die in training accidents over the radio and more specific dates of those deaths such that they can be corroborated by the Joint Services Records Research Center (JSRRC).  The Veteran and her representative are reminded that the Veteran needs to be as specific as possible in order to aid in corroboration of these stressors; the Veteran and her representative are also reminded that her failure to be specific may result in JSRRC being unable to corroborate her stressors which may ultimately lead to the denial of her claim.

The Board further notes that VA examinations of the Veteran's diabetes and hypertension claims have not been afforded to the Veteran.  The Veteran has averred that both of those conditions began during military service, during her pregnancy resulting in birth of her son in March 1980.  The Board notes that during that pregnancy, the Veteran's blood pressure is shown to have spiked during labor; moreover, the Veteran has averred that her hypertension is secondary to either her claimed psychiatric or diabetic disorders.

The Veteran additionally stated that the private physician who delivered her baby and followed her during her in-service pregnancy, Dr. J.B.R., treated her for diabetes with Metformin during her pregnancy.  The Veteran's service treatment records do not indicate any such diabetic treatment during service, and in fact there are several treatment records in 1982 and 1983, following her pregnancy, where the Veteran specifically denied having diabetes.  However, on her October 1984 separation Report of Medical History, the examiner indicated that the Veteran was hospitalized for two days following the birth of her son, and it was noted that "Mother is diabetic."  The Veteran's mother has submitted a statement that indicates that she (the Veteran's mother) was diabetic since age 35.  The Veteran, however, has argued that "Mother" in that record refers to herself, and not her mother, and therefore demonstrates evidence of a diagnosis of diabetes during military service.  

In light of the above, the Board finds that VA examinations are necessary with regards to both of those claims as well; such should be remanded in order for those examinations to be accomplished.  Id.

As noted above, it appears that some of the Veteran's treatment records with Dr. J.B.R. during military service may be missing; on remand, attempts to obtain those records should be made.  Also, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Oklahoma City VA Medical Center, or any other VA medical facility that may have treated the Veteran, since discharge from service, but particularly since January 2013.  Associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her hypertension, diabetes, and psychiatric disorders since military service, which is not already of record, to include any outstanding treatment records with private physician Dr. J.B.R. in 1979 and 1980 respecting her pregnancy during military service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Attempt to obtain any information from the Veteran regarding her alleged in-service stressors regarding airplane crashes/trainee pilot deaths while at Gila Bend Gunnery Base.  The Veteran should provide the name, rank, unit and exact dates of death for any individuals, to the best of her ability.  The Veteran and her representative are reminded that the Veteran should be as specific as possible in order to aid in corroboration of these stressors.

The Veteran should additionally be more specific with regards to what stressful situations/events/harassment occurred while at Gila Bend, and/or during her period of service.  The Veteran is reminded that her failure to be specific may result in JSRRC being unable to corroborate her stressors, and/or VA being unable to understand the nature of her assertions and claims, which may ultimately lead to the denial of her claim.

Any relevant information received should be investigated through official sources to be confirmed, including the National Personnel Records Center (NPRC) and Joint Service Records Research Center (JSRRC), as appropriate.  If enough information does not exist in order to corroborate any alleged stressor, such should be noted in a formal finding of unavailability and associated with the claims file; the Veteran should also be notified.

4.  Schedule the Veteran for a VA psychiatric disability examination with a psychiatrist to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests, to include any psychological testing and evaluation such as the Minnesota Multiphasic Personality Inventory and the Mississippi Scale for Combat-Related PTSD, should be accomplished, as appropriate.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  

The examiner should specifically determine if the Veteran suffers from PTSD as required by 38 C.F.R. § 4.125.  If the Veteran is shown to have PTSD, the examiner should specifically indicate the stressor(s) from which that diagnosis stems.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing; the examiner should additionally discuss whether any other diagnoses of PTSD in the claims file were inappropriately or mis-diagnosed previously, and explain that conclusion.

If PTSD is diagnosed, the examiner should opine whether it more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any corroborated stressors (such as deaths of trainee pilots) and/or sexual or non-sexual harassment therein.  The examiner should specifically address the Veteran's contentions as well as the noted decreased work performance reports after transferring to Gila Bend Gunnery Base in 1982 during service.

For each psychiatric disorder found other than PTSD, to specifically include any adjustment disorder with anxiety and depression, the examiner should provide an opinion regarding whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any corroborated stressors and/or sexual/non-sexual harassment therein; again, the examiner must address the Veteran's contentions and decreased work performance reports of record.  

The Veteran's lay statements regarding events that occurred during service should be discussed.  The examiner should additionally address any evidence regarding onset of symptomatology and any evidence of continuity of symptomatology since discharge from military service.  

The examiner must also address Drs. R.T.M. and J.W.E.'s records and medical opinions with respect to relationship of her psychiatric disorders to military service.  The examiner should also address C.S., LPC's records and the lay statements of T.W. and M.R., as well as any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA examination with an appropriate examiner in order to determine the nature and etiology of any diabetes mellitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has diabetes mellitus.  Then, the examiner should opine as to whether any diabetes mellitus more likely, less likely, or at least as likely as not (50 percent or greater probability) began during, was manifested within one year of discharge from, or is otherwise the result of her military service, to include the noted pregnancy therein.  

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service.  

Particularly, the examiner should address the Veteran's statements that her diabetic condition began during her pregnancy when she was treated with Metformin by Dr. J.B.R., and that such condition has been present since that time.  The examiner should additionally address the noted 1982 and 1983 service treatment records wherein the Veteran denies any diabetes.  

Moreover, the examiner should address the Veteran's October 1984 separation examination, where no diabetes was found; the examiner should also address the Veteran's contentions that the "Mother is diabetic" reference noted in the October 1984 Report of Medical History refers to her and not to her mother, who was a noted diabetic at that time.  The examiner should consider the plausibility of the Veteran's argument that "Mother" in that record refers to the Veteran and not the Veteran's mother; the reasons for accepting or rejecting that argument should be explicitly discussed in the examiner's opinion.  

Finally, the examiner should also discuss any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination with an appropriate examiner in order to ascertain the current nature and etiology of her claimed hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has hypertension.  Then, the examiner must opine as to whether any hypertension more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of her military service, to include the noted pregnancy therein.  

The examiner should specifically discuss the Veteran's blood pressure readings in her service treatment records.  The examiner should address whether any elevated readings during military service or within one year of service are initial manifestations of any current hypertension.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should specifically address the Veteran's contentions that her increased blood pressure during and after her pregnancy in service is the cause of her current hypertensive disorder.

Next, the examiner should opine whether the Veteran's hypertension was more likely, less likely or at least as likely as not caused by the Veteran's claimed (a) diabetes mellitus; and/or, (b) psychiatric disorder.  

Finally, the examiner should opine whether the Veteran's hypertension has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's claimed (a) diabetes mellitus; and/or, (b) psychiatric disorder.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for diabetes mellitus, hypertension, and psychiatric disorders.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


